DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species as follow;
Species I, drawn to Fig. 1,
Species II, drawn to Fig. 3,
 Species III, drawn to Fig. 4,
Species IV, drawn to Fig. 5,
Species V, drawn to Fig. 6 and 6A,
Species VI, drawn to Fig. 7,
Species VII, drawn to Fig. 8,
Species VIII, drawn to Fig. 10,
Species IX, drawn to Fig. 11A and 11B,
Species X, drawn to Fig. 12,
Species XI, drawn to Fig. 13,
Species XII, drawn to Fig. 14,
Species XIII, drawn to Fig. 15,
Species XIV, drawn to Fig. 16, and 
Species XV, drawn to Fig. 17.
The species are independent or distinct because Species I relates to a tapered condensing dental implant including a core, threads and bone tap and a most coronal region that engages the cortical bone and sometimes gums. Species II relates a dental implant including two types of gradual condensing core segments. Species III relates to a dental implant including two different variable threads. Species IV relates to a dental implant including two tapers in the apical region. Species V relates to a dental implant including a rounded core segments and a double hexagonal connection to an abutment with a tapered anti rotational0 connection fitted to be installed over the implant. Species VI relates to a dental implant including micro-threads along the core of the implant. Species VII relates to a dental implant including a variable narrow coronal region. Species VIII relates to a dental implant including a cutting tap. Species IX relates to a dental implant with a condensing tap or with a cutting tap and a condensing tap. Species X relates to a dental implant with having two taps connected with a slot at the apex of the implant. Species XI relates to a dental implant including an inversed tapered coronal region. Species XII relates to a dental implant including narrow parallel walls in the coronal region. Species XIII relates to a dental implant including narrow parallel walls in the coronal region having a circular micro-0slot. Species XIV relates to a dental implant including a one-piece dental implant. Species XV relates to a dental implant including a one-piece dental implant having a circular micro-slot. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 5, 7-11, 19 and 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason apply:  
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to lack of contact information of any legal representative of the present applicant or from the applicant itself, a telephone call was not made to request an oral election of the above restriction requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/RALPH A LEWIS/Primary Examiner, Art Unit 3772